United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 18-1181
                          ___________________________

                                Joel Gomez Andrade

                              lllllllllllllllllllllPetitioner

                                            v.

          Matthew G. Whitaker, Acting Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                    ____________

                            Submitted: November 1, 2018
                             Filed: November 21, 2018
                                   [Unpublished]
                                   ____________

Before WOLLMAN, GRUENDER, and STRAS, Circuit Judges.
                       ____________

PER CURIAM.
     Mexican citizen Joel Gomez Andrade petitions for review of an order of the
Board of Immigration Appeals dismissing his appeal from the decision of an
immigration judge, which denied him withholding of removal.1

      1
       The denial of asylum and relief under the Convention Against Torture are not
before the panel. See Chay-Velasquez v. Holder, 367 F.3d 751, 756 (8th Cir. 2004)
       Upon review, we conclude that substantial evidence supports the denial of
withholding of removal because Gomez Andrade did not show a clear probability that
his life or freedom would be threatened on account of membership in a particular
social group, political opinion, or any other protected ground should he be returned
to Mexico. See 8 U.S.C. § 1231(b)(3)(A) (listing protected grounds); Malonga v.
Holder, 621 F.3d 757, 764 (8th Cir. 2010) (placing the burden of proof in the
withholding context on the applicant). Further, the record does not demonstrate that
the Mexican government was unable or unwilling to control the harm Gomez
Andrade alleges. See Menjivar v. Gonzales, 416 F.3d 918, 921 (8th Cir. 2005)
(requiring that the government was “unable or unwilling to control” the harm
inflicted). Finally, in light of the fact that Gomez Andrade’s family continues to
reside in Mexico unharmed, he did not provide sufficient evidence to prove that he
could not safely relocate within Mexico. See Krasnopivtsev v. Ashcroft, 382 F.3d
832, 839 (8th Cir. 2004) (“The reasonableness of a fear of persecution is diminished
when family members remain in the native country unharmed, and the applicant
himself had not been singled out for abuse.”). The judgment is affirmed. See 8th Cir.
R. 47B.
                        ______________________________




(claim is waived on appeal where it is not meaningfully argued in opening brief).

                                         -2-